Citation Nr: 0806525	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The issue of service connection for pes planus on the merits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for pes planus was denied by a May 1965 rating decision.  The 
veteran did not appeal.

2.  The evidence submitted since May 1965 is new and relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for pes planus.


CONCLUSIONS OF LAW

1.  The May 1965 rating decision that denied entitlement to 
service connection for pes planus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the May 1965 rating decision that 
denied entitlement to service connection for pes planus is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
pes planus was denied by a May 1965 rating decision.  The RO 
did not specifically state the reason for denying the claim.  
However, the denial was based on the fact that small calluses 
on both feet were noted on his entrance examination; the 
veteran was diagnosed with pes planus and his orthotic 
inserts were replaced in service in February 1954; his feet 
were not symptomatic during service as he was qualified for 
active duty; and his discharge examination was negative for 
any disability.  The veteran did not appeal this decision, 
and it is therefore final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  The veteran filed a claim 
to reopen in October 2001. 

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

At the time of the May 1965 decision, the evidence of record 
included service medical records dated from January 1953 to 
April 1955.  These records indicated that the veteran had 
bilateral calluses upon entrance to service in January 1953.  
In February 1954, he was diagnosed with pes planus, for which 
replacement longitudinal arch supports were provided.  
Clinical evaluation of the feet was normal on his separation 
examination in March 1955.   

Since May 1965, new evidence has been associated with the 
veteran's claims file, including VA treatment records dated 
from October 2001 to June 2006; private treatment records 
from Curtis Bleau, M.D., Gene E. Ruckh, M.D., and Howard J. 
Groshnell, D.P.M., M.D.; and two lay statements from long-
time acquaintances. 

In August 1994, the veteran sought treatment for his feet 
from Dr. Bleau, who diagnosed him with bilateral plantar 
fibromatosis and reported that the veteran had bilateral foot 
calluses.  Unfortunately, Dr. Bleau has since passed away and 
his medical records were destroyed seven years after 
treatment; therefore, no further records are available 
regarding his treatment of the veteran, which the veteran 
contends dated from 1972 to 1991.  

In October 2001, the veteran began seeking VA treatment for 
his feet and his treatment records indicate that he was seen 
on numerous occasions between 2001 and 2006.  His typical 
treatment included orthotic insert fitting and callus paring.  

The record indicates that the veteran began seeking treatment 
from various private doctors for his feet in October 2003, 
when he saw Dr. Ruckh, who diagnosed him with bilateral 
plantar declinated and discussed the need for proper foot 
support with the veteran.  

In January 2005, the veteran began treatment with Dr. 
Groshell, who reported that the veteran had painful 
hyperkeratotic lesions that were secondary to plantar 
declinated metatarsals.  In March 2006, Dr. Groshell reported 
that the veteran had been suffering severe pain in both feet 
due to pes plano valgus deformity, a hereditary, congenital 
condition that the patient was born with.  Dr. Groshell 
stated that the condition had produced abnormal biomechanics 
with the plantar declinated metatarsals of the 1st and 5th 
bilaterally, which were producing severe and painful 
hyperkeratotic lesions that needed to be trimmed down on a 
regular basis.  Dr. Groshell further reported that he was 
making the veteran custom orthotics.  Finally, in May 2006, 
Dr. Groshell again reported that the veteran had been 
suffering from pes plano valgus deformity (flat feet) and 
plantar declinated metatarsals, which were producing painful 
calluses on the sub 1st and 5th MPJs  bilaterally.  Dr. 
Groshell recommended that the veteran continue treatment with 
custom orthotics.   

The veteran has also submitted two statements from long time 
acquaintances.  In an August 2006 letter, F.D.F. reported 
that he had known the veteran for over fifty years and that 
in 1959, F.D.F.'s father had arranged to have a pair of 
specially designed shoes made for the veteran due to problems 
with his feet.  Additionally, a long-time friend and former 
marine, R.D., reported in an August 2006 letter that he had 
known the veteran for approximately 60 years, both before and 
after his military service, and to his knowledge, the veteran 
had not had problems with his feet until he returned from the 
military.  R.D. further reported that the veteran had applied 
for a job at a paper mill after returning from service and 
had been required to undergo a physical, whereupon the 
veteran was informed that he had foot problems.  According to 
R.D., the veteran would only have been hired if he furnished 
himself with safety and support shoes.  

Although the reasons and bases of the May 1965 denial were 
unclear, the reasoning appears to be that the veteran's pes 
planus was not shown on his separation examination in March 
1955, i.e., that it was "negative for any disability."  

The evidence submitted since May 1965 is new in that it had 
not previously been submitted.  It is also material insofar 
as it raises a reasonable possibility of substantiating the 
veteran's claim for service connection for pes planus.  The 
medical evidence now shows that the veteran has a current 
disability, diagnosed as pes plano valgus.  As such, this 
evidence relates to a previously unestablished fact necessary 
to substantiate his claim, namely whether the veteran has a 
current disability, i.e., pes planus.

The additional evidence being both new and material, the 
veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  To the extent that this claim is reopened, the 
Board finds that VA has complied with the Veterans Claims 
Assistance Act of 2000 and no further discussion is required.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pes planus is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was diagnosed with pes planus in service in 
February 1954.  He has subsequently received treatment for 
this condition beginning in August 1994; however, it has been 
described as a congenital deformity.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.57.  A VA examination providing a medical 
opinion is necessary before the Board may make a 
determination regarding service connection.   See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination, limited to the 
feet.  The claims file must be made 
available to the doctor and the doctor 
should indicate in his/her report whether 
or not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  

The doctor should state whether the 
veteran's pes planus is congenital or 
acquired in nature.  

If the pes planus is acquired in nature, 
the doctor should state whether it is at 
least as likely as not (50 percent or 
greater probability) that it had its onset 
during active service or is related to any 
in-service disease or injury.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


